DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (Figures 1-3) in the reply filed on 1/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-6 and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/2022.

Status of Claims
The status of the claims as filed in the reply dated 1/14/2022 are as follows: 
Claims 1-11 are pending;
Claims 4-6 and 9-11 are withdrawn from consideration, without traverse;
Claims 1-3 and 7-8 are being examined.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 line 2 recites “an wall”, which should be corrected to --a wall--;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the two ends" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 line 4 recites the term “its”, wherein it is unclear as to which previous structure “its” is specifically referring to.
Claim 1 lines 5-6 recite “compassing one of the first end, second end, and extension portion”.  First, it is unclear what “compassing” is referring to, and appears to be a typo of “encompassing”.  Further, it is unclear what the vapor chamber is encompassing since the limitation fails to specify which first and second ends it is referring to.  Specifically, claim 1 line 2-3 recites “a first end”, “a second end”, “two ends of the extension portion”, and a vapor chamber with “two ends”.  Thus, it’s unclear which ends the limitation of “compassing one of the first end, second end, and extension portion” is referring to.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  For examination purposes, the limitation has been interpreted as “encompassing one of the first end, second end, and extension portion of the heat pipe”
Claim 2 line 2 recites “an wall thereof”, wherein it is unclear as to which previous structure “thereof” is specifically referring to.
Claim 2 line 4 recites the term “its”, wherein it is unclear as to which previous structure “its” is specifically referring to.
Claim 2 lines 6 recites “two ends of which”, wherein it is unclear as to which previous structure “of which” is specifically referring to.
Claim 2 recites the limitation "the outer perimeter" in line 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “the heat pipe is provided with a vacuum chamber which is disposed independently”, wherein it is unclear as to “independently” of what structure.  The limitation appears to be incomplete.
Claim 8 recites “the first end and the second end”. However, claim 1 line 2-3 recites “a first end”, “a second end”, “two ends of the extension portion”, and a vapor chamber with “two ends”.  Thus, it’s unclear which ends the limitation of “the first end and the second end” is referring to.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  For examination purposes, the limitation has been interpreted as “the first end and the second end of the heat pipe”
The remaining claims are rejected as being dependent upon an indefinite claim.
Additionally, while claims 4-6 and 9-11 are withdrawn from consideration, the applicant is encouraged to review those claims for any of the same issues as outlined above in order to promote compact prosecution should the claims be rejoined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US2007/0240852A1) in view of Larson (US5560423).
Re Claim 1. Liu teaches a dual heat transfer structure (Figures 1-2), comprising: 
at least a heat pipe (10) having a first end (C), an extension portion (B), and a second end (A), the first and second ends disposed at the two ends of the extension portion (Figure 1 illustrates the three sections from the evaporation section C to the condensing section A, with the adiabatic section B in between; Paragraph 21); 
a vapor chamber (20 or 21) being concavely bent and selectively compassing one of the first end, second end, and extension portion (Paragraphs 21-23; Figure 1 illustrates vapor chambers at the first end C and the second end A; Figure 2 illustrates the vapor chamber fully encompassing the heat pipe at the first and second ends. Additionally, the presence of process limitations (i.e. being bent) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation (i.e. being bent).  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Liu fails to specifically teach the vapor chamber has its two ends being joined together.
However, Larson teaches a concavely bent heat pipe with its two ends being joined together (Figure 4; Column 4 lines 26-37).  When Larson is combined with Liu, the resulting combination would be the flexible conforming vapor chamber of Larson would be fully wrapped around the heat pipe of Liu, such that the two ends of Larson would be touching since the vapor chamber of Liu fully encompasses the heat pipe.  Thus, there would be no gap between the two ends of Larson when applied in the same manner as shown in Liu (see Figure 2 of Liu which illustrates full encompassing of the heat pipe).
Therefore, in view of Larson's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the concavely bent heat pipe of Liu to have its two ends joined together in order to facilitate manufacturing and placement of the vapor chamber to the heat pipe (Larson Column 2 lines 17-38 and Column 4 lines 5-25).

Re Claim 2. Liu as modified by Larson teach wherein the vapor chamber is provided with an airtight chamber (Liu Figures 1-2, Paragraph 22), 
an wall thereof is provided with a capillary wick (22) (Liu Figures 1-2, Paragraph 22), 
the inside of the airtight chamber is filled with a working fluid (Liu Figures 1-2, Paragraph 22), 
the vapor chamber has a first side and a second side on its upper and lower sides, respectively (Liu Figures 1-2, Paragraph 22), 
the outer perimeter of the airtight chamber has a lip side (18 of Larson) (Liu Figures 1-2, Paragraph 22; Larson Figures 1-4, Column 3 lines 53-60 and Column 4 lines 26-37), 
two ends of which are joined together after the vapor chamber is concavely bent (Liu Figures 1-2, Paragraph 22; Larson Figures 1-4, Column 3 lines 53-60 and Column 4 lines 26-37; The lip 18 of Larson would be at both ends of the vapor chamber, and thus joined together when fully wrapped around the heat pipe of Liu), 
the second side is on the inner surface of the vapor chamber after the vapor chamber is concavely bent (Liu Figures 1-2; Paragraph 22), and 
the second side is attached to the outer perimeter of the heat pipe (Liu Figures 1-2; Paragraph 22).  
Re Claim 3. Liu as modified by Larson teach the first side of the vapor chamber is a heat absorbing side in contact with at least a heat source to transfer heat (Liu Figures 1-2, Paragraph 22), the second side is a heat dissipating side to transfer heat to the heat pipe attached therewith (Liu Figures 1-2, Paragraph 22), and a plurality of cooling fins (26 of Liu; 34 of Larson) is disposed on the rest portion of the first side that is not in contact with the heat source (Liu Figure 7 illustrates fins can be applied to the vapor chambers; Larson Figure 9 illustrates fins can be applied to one end of the vapor chamber. Thus, when the vapor chamber of Larson is wrapped around the heat pipe of Liu, one end of the vapor chamber will have heat dissipation fins).
Re Claim 7. Liu as modified by Larson teach the heat pipe is provided with a vacuum chamber which is disposed independently (Liu Figures 1-2, Paragraphs 21-22).  
Re Claim 8. Liu as modified by Larson teach the first end and the second end are flat oval shaped, oval or rectangular in shape, or in the shape of any geometry (Liu Figures 1-6 illustrates numerous different geometries of the heat pipe).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763